Citation Nr: 0917545	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  06-18 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from January 1966 to 
December 1967.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision, 
issued in October 2005, in which the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable (zero percent) rating, effective April 21, 
1998.  The Veteran has perfected an appeal of the initial 
disability rating assigned.  

The Board notes that in April 2003 and February 2005, the 
Board determined that further evidentiary development and 
notice was warranted in this claim.  The RO undertook the 
proscribed development and notice and then readjudicated the 
claim which resulted in a grant of service connection for 
bilateral hearing loss and an initial rating of zero percent 
disabling, which is the subject of this appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The most recent VA audiological examination report associated 
with the claims file is dated in August 2005, nearly four 
years ago.

In view of the fact that almost four years have passed since 
the Veteran's August 2005 VA audiological examination, and 
the fact that in June 2006 and April 2009 statements from the 
Veteran's representative, it is alleged that the 
symptomatology associated with the service-connected hearing 
loss presents a greater degree of impairment than the 
currently assigned evaluation reflects, the Board has 
determined that a new VA audiological examination is 
warranted in order to fully and fairly evaluate the Veteran's 
claim for entitlement to an initial compensable disability 
rating for bilateral hearing loss.  See Littke v. Derwinski, 
1 Vet. App. 90, 93 (1990) (noting that remand may be required 
if record before the Board contains insufficient medical 
information for evaluation purposes).

The Veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, may well result in 
a denial of his claims.  38 C.F.R. § 3.655 (2008).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notices of the date and time of 
the examination sent to the Veteran by the pertinent VA 
medical facility.

The Veteran's Representative, in an April 2009 statement, has 
alleged that the Veteran has not been afforded the 
appropriate notification as required by law.  Specifically, 
the Veteran's Representative notes the absence of Vazquez-
Flores notice.  The Board notes that such notice is not 
required as the claim before the Board is a claim for an 
initial compensable disability rating.  However, since this 
claim has to be remanded for a VA audiological examination, 
the RO is instructed to provide the Veteran with full 
Veterans Claims Assistance Act (VCAA) notice, including 
Vazquez-Flores, before readjudication of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran 
with full VCAA notice, to include all of 
the notice required by Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), before 
readjudication of the claim.  

2.  The Veteran should be scheduled for a 
VA audiological examination in order to 
determine the current severity of his 
bilateral hearing loss.  The VA examiner 
is asked to provide results in a numeric 
format for each of the following 
frequencies: 1000, 2000, 3000, and 4000 
Hertz.  The examiner is also asked to 
provide an average of the above 
frequencies for each ear and indicate 
speech recognition scores for each ear 
using the Maryland CNC Test.

3.  After completion of the foregoing and 
after undertaking any further notice or 
development deemed warranted by the 
record, the RO must readjudicate the 
Veteran's claim on the merits.  
Consideration should be given to the case 
of Fenderson v. West, 12 Vet. App. 119 
(1999).  Therein, the Court held that, 
with regard to initial ratings following 
the grant of service connection, separate 
ratings can be assigned for separate 
periods of time based on the facts 
found-a practice known as "staged" 
ratings.

If any determination remains adverse to 
the Veteran, then he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
should be afforded a reasonable period of 
time within which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

